DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination doesn’t teach the limitation of  “subsequent to displaying the first user interface, receiving a notification corresponding to a completed workout of a remote user associated with an external electronic device, wherein the completed workout is a workout selected by the remote user from a plurality of workout types; displaying, via the display device, a first graphical element representing the notification, wherein the first graphical element at least partially overlaps the representation of the current time; receiving a first user input corresponding to selection of the first graphical element while displaying the first graphical element; and in response to the first user input: ceasing to display the first graphical element representing the notification; and displaying, via the display device, a workout summary interface for the completed workout of the remote user associated with the external electronic device” in combination with the other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175